Cite as 2014 Ark. App. 610

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-14-239


                                                  Opinion Delivered   November 5, 2014

MICHAEL WOOLE                                     APPEAL FROM THE FAULKNER
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. CR-2012-922]
V.
                                                  HONORABLE CHARLES E.
                                                  CLAWSON, JUDGE
STATE OF ARKANSAS
                                  APPELLEE        REMANDED TO SETTLE AND
                                                  SUPPLEMENT THE RECORD;
                                                  REBRIEFING ORDERED



                               ROBIN F. WYNNE, Judge


       Michael Woole appeals from his convictions for two counts of aggravated cruelty to

a dog, cat, or horse. He argues on appeal that the trial court erred by denying his motion to

dismiss and his motion to suppress certain photographs. Due to deficiencies in the record and

appellant’s brief, we remand to settle and supplement the record and order rebriefing.

       Appellant stood trial without a jury on two counts of aggravated cruelty to a dog, cat,

or horse. The State alleged that he had knowingly tortured two dogs on or about August 30,

2012. At trial, the State introduced, initially without objection, several photographs of a

home and an outdoor dog pen on the property where a witness testified that he saw appellant

beating a dog with a baseball bat. During his cross-examination of David Mitchell, an officer

with the Conway Animal Welfare Unit who took the photographs introduced by the State,

appellant objected to the photographs as being the product of an illegal search of his property.
                                  Cite as 2014 Ark. App. 610

The trial court announced that it would take the oral motion to suppress the photographs

under advisement, and the trial continued. Following trial, both parties apparently submitted

briefs on the suppression motion to the trial court. After reviewing the briefs, the trial court

entered a letter order and a formal order denying the motion to suppress. Appellant was

found guilty on both counts and sentenced to forty-eight months’ imprisonment. This appeal

followed.

       While the brief submitted by the State to the trial court following the trial is included

in the record and appellant’s addendum, the brief submitted by appellant is in neither the

record nor the addendum. It appears that appellant filed a brief, as the State’s brief is titled a

responsive brief and the trial court’s letter order states that the trial court read briefs by both

parties. Under Rule 6(e) of the Arkansas Rules of Appellate Procedure–Civil (2014), an

appellate court may on its own motion direct that the record be corrected and a supplemental

record filed if anything material to either party is omitted from the record by error or

accident. Appellant’s brief to the trial court is necessary for this court to determine precisely

what appellant argued to the trial court regarding the suppression issue.

       A supplemental record including appellant’s trial brief shall be filed within thirty days

of the date of this opinion. Appellant shall have fifteen days from the date the record is filed

to file a substituted brief. The State shall then have fifteen days from the date appellant’s brief

is filed to revise or supplement its brief, or it may elect to stand on the brief already filed.

       Remanded to settle and supplement the record; rebriefing ordered.

       GLADWIN, C.J., and PITTMAN, J., agree.
       James Law Firm, by: William O. “Bill” James, Jr., for appellant.
       Dustin McDaniel, Att’y Gen., by: Laura Shue, Ass’t Att’y Gen., for appellee.

                                                2